Dissenting Opinion by
President Judge Crumlish, Jr.
I dissent, because I believe the majority incorrectly allocated the burden of proof respecting the justi*263fication for an. exclusionary zoning ordinance. The 'erroneous allocation apparently .stems from a misapprehension of our Supreme Court’s decision in Surrick v. Zoning Hearing Board of Upper Providence Township, 476 Pa. 182, 382 A.2d 105 (1977).
In Surrick, Justice Nix wrote, for a Supreme Court majority, that:
Appellees properly note that a presumption of validity attaches to any challenged zoning ordinance.
Nevertheless, this presumption is rebuttable and was never intended to foreclose full judicial review of constitutional issues. See National Land and Investment Co. v. Easttown Twp. Bd. of Adjustment, supra, 419 Pa. at 522, 215 A.2d at 607. Where, as in the instant case, the facts show an obvious dearth of land zoned as available for multi-family dwellings, the proponents of the zoning ordinance m/mt put forth adequate justification for this zoning-created scarcity. (Emphasis added.)
Id. at 195 n. 13, 382 A.2d at 112 n. 13. Thus, it is clear beyond cavil that where a zoning ordinance totally excludes an otherwise legitimate residential use, it is no longer presumptively constitutional, but unconstitutional. Id.; Girsh Appeal, 437 Pa. 237, 263 A.2d 395 (1970) (cited with approval numerous ¡times in Surrick). And it is also, therefore, manifest that the proponents of a zoning ordinance, under such circumstances, must demonstrate that the ordinance passes constitutional muster under the fair share analysis. Surrick; Cutler v. Newtown Township Zoning Hearing Board, 27 Pa. Commonwealth Ct. 430, 436, 367 A.2d 772, 777 (1976).